        Case 3:19-cv-00872-JWD-SDJ            Document 18      02/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


LINZELL JONES (#103982)
                                                           CIVIL ACTION
VERSUS
                                                           19-872-JWD-SDJ
DARREL VANNOY, ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.13) dated January 8, 2021, to which an objection

(Doc.17) was filed and considered,

       IT IS ORDERED that the defendants’ Motion to Dismiss (R. Doc. 9) is granted, the

Court to declines the exercise of supplemental jurisdiction over any potential state law claims,

and the plaintiff’s action is dismissed, with prejudice.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on February 8, 2021.

                                                   S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
